UNITED STATES DISTRICT COURT                                                  USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                                 DOCUMENT
----------------------------------------------------------------- X           ELECTRONICALLY FILED
                                                                  :           DOC #:
                                                                  :           DATE FILED: 11/26/2019
UNITED STATES OF AMERICA,                                         :
                                                                  :            1:19-cr-338-GHW
                                                                  :
                              -v -                                :                 ORDER
                                                                  :
                                                                  :
KROMAH, et al.,                                                   :
                                                                  :
                                                                  :
                                                  Defendants. :
                                                                  :
----------------------------------------------------------------- X


GREGORY H. WOODS, United States District Judge:

                  Upon the application of the United States of America, by and through GEOFFREY

S. BERMAN, United States Attorney for the Southern District of New York, SAGAR K. RAVI

and JARROD L. SCHAEFFER, Assistant United States Attorneys, of counsel, and with the

consent of MOAZU KROMAH, the defendant, by and through his attorney, CONOR

MCNAMARA, it is hereby ORDERED that the pretrial conference in this case is continued from

November 26, 2019, to December 5, 2019, at 4:00 PM.

                  The Court finds that the ends of justice served by granting a continuance outweigh

the best interest of the public and the defendant in a speedy trial, because it will afford the defendant

and his counsel additional time to review discovery and permit the parties to continue discussions

regarding a pretrial resolution of this matter. Accordingly, it is ORDERED that the time from

November 26, 2019, to December 5, 2019, is hereby excluded under the Speedy Trial Act, 18 U.S.C.

§ 3161(h)(7)(A).
                      SO ORDERED.
                                                                  __________________________________
        Dated: November 26, 2019
        New York, New York                                             GREGORY H. WOODS
                                                                       United States District Judge
